DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/482248 filed on July 30, 2019.  Claims 1 – 20 are pending.
Priority
This application entered the National Stage under 35 U.S.C. 371 and is entitled to the benefit of PCT/US17/18464 filed on 2/17/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/30/2019 and 12/18/2019 were filed after the mailing date of the non-final office action on 07/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for centrally analyzing data in a cloud environment using a unified DaaS smart connector that receives data from one or more cloud data sources which is sent to a table for storage and to apply a machine learning model to create modeled data that is used to predict a status of an operation and further determine whether the status satisfies a predetermined threshold and in response  to the status being below the predetermined threshold, automatically determining, by the unified smart connector, that additional data is needed from the one or more cloud data sources.  The claimed invention provides a specific improvement for efficiently processing data in a cloud environment by centrally managing data to and from a plurality of cloud providers using a unified smart connector to monitor transactions and to maintain consistency in an operation status. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6, 8 – 10, 13 – 14,and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (U.S. 2014/0122387 A1; herein referred to as Chi in view of Kariv et al. (U.S. 2012/0023041 A1; herein referred to as Kariv).
In regard to claim 1, Chi teaches a method of centrally analyzing data in a cloud environment, the method comprising (see abstract “ . . . A method is disclosed to perform performance prediction for cloud-based databases by building on a computer a cloud database performance model using one or more training workloads; and using the learned model on the computer to predict database performance in the cloud for a new workload . . . “):
receiving, by a unified smart connector, data from one or more cloud data sources (see ¶ [0013] “ . . . FIG. 1 shows an exemplary system for modeling and predicting workload throughput. The system receives sample reference workloads locally and in the cloud from various cloud providers (1). Next, the system sample new workloads locally (2). A model is built on a computer (3) that generates performance predictions for a particular cloud workload. The system incrementally improves the prediction by incorporating feedback from the cloud and local database machines (4). . . .”);
sending the received data to a table for storage (see ¶ [0019] “ . . .  FIG. 2 shows an exemplary process for learning workload behavior. The process receives inputs in 101 that includes workloads for training purpose. The workload input can come from an in-house server or from a third party IaaS server. In 102, the process fetches a training workload and deploy the test workload in the local server . . .:);
applying a machine learning model to the data stored in the table to create modeled data (see Fig. 2, ¶ [0019] “ . . . In 103, the server executes the workload under different resource constraints such as CPU share, memory size, and IO bandwidth, and tests using the spoiler and collects performance data. In 104, the server deploys and executes the workload in different cloud IaaS servers and collect performance data. In 105, the process repeats 102-104 for all training workloads. In 106, the process builds a model using machine learning and collaborative filtering for predicting the performance of the cloud system based on in-house servers under different constraints. . . .”) :
predicting a status of an operation based on the modeled data (see ¶ [0020] “ . . .  FIG. 3 shows an exemplary testing operation process. The process receives as inputs a new workload to be deployed in the cloud server in 201. Next, in 202, the process deploys the workload on the in-house server. In 203, the process iteratively executes the workload using selected configurations from the in-house server until the confidence of prediction reaches a predefined threshold, or until a budget for running the testing operation is used up. In 204, the process generates the predicted performance of the new workload on the different clout IaaS servers . . .”);
Chi fails to explicitly teach determining whether the status of the operation satisfies a predetermined threshold: and in response to the status being below the predetermined threshold, automatically determining, by the unified smart connector, that additional data is needed from the one or more cloud data sources.  However Kariv teaches determining whether the status of the operation satisfies a predetermined threshold (see ¶ [0034] “ . . . The combined output is then preferably analyzed according to a threshold in order to determine the model of the performance of the computer network. The threshold is more preferably related to the predictive performance of the model . . .”): and in response to the status being below the predetermined threshold  (see ¶ [0035] “ . . . If the model fails to meet the threshold of predictive performance, then optionally and preferably a new model is created. The new model is preferably trained on additional data regarding the performance of the computer network, more preferably at least partially guided according to at least one aspect of the model featuring a lower accuracy  . . . “), automatically determining, by the unified smart connector (see  ¶ [0040] “ . . .  Computer network 104 is also optionally and preferably connected to a monitor 106 according to the present invention. Monitor 106 optionally and preferably monitors the performance of computer network 104, by more preferably monitoring the behavior of at least one computer 102 but more preferably of a plurality of computers 102 thereof. Such monitoring is preferably performed in a non-invasive manner, as evidenced by the separate position of monitor 106 on network 104, such that monitor 106 preferably does not feature an agent installed at each computer 102 for example. Instead, monitor 106 is optionally and preferably able to gather data regarding the behavior and/or performance of computers 102 on network 104 by interacting with one or more computers 102 . . .”), that additional data is needed from the one or more cloud data sources (see ¶ [0035] “ . . .  For example, such guidance may optionally be provided by augmenting the additional data and/or previous data with weights, more preferably for focusing on the feature-space regions of the model in which the accuracy is low. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system  for predictive monitoring of a network, such as a computer network, and in particular, to such a system and method which enable the behavior of the network to be analyzed in order to detect a potential reduction in operational efficacy, as taught by Kariv into a method and system to perform performance prediction for cloud-based databases by building on a computer a cloud database performance model using one or more training workloads, and using the learned model on the computer to predict database performance in the cloud for a new workload as taught by Chi.  Such incorporation enables the providing of additional resources to the workload when it is determined that the operational efficiencies provided by the cloud is below an acceptable threshold of operation.
In regard to claim 2, the combination of Chi and Kariv teaches further comprising: automatically identifying the additional data that is needed from the one or more cloud data sources (see  Chi ¶ [0026] “ . . . A prediction framework inspired by memory-based version of collaborative filtering is used to model the workloads. This approach is typically used in recommender systems. In simplified terms, collaborative filtering identifies similar objects, compares them and makes predictions about their future behavior. This part of the framework is labelled as "model building" in FIG. 1 . . .”):
automatically requesting the additional data from the one or more cloud data sources(see Chi ¶ [0028] “ . . .  the system forecasts QpM for a new workload. The system determines the similarity for the new workload to that of the references. The system then calculates a weighted average of their outcomes for the target cloud platform based on similarity. The system can achieve high quality predictions with little training on new workloads . . .”): and 
sending the requested additional data to the table for storage (see Chi ¶ [0038] “ . . .  The method includes improving the performance model (304) using data from a newly deployed workload by incorporating performance of the new workload and true performance in the real cloud server (314) . . .”).
In regard to claim 6, the combination of Chi and Kariv teaches wherein the data from the one or more cloud data sources is historical aggregated data (see Kariv  ¶ [0029] “ . . . upon installation of the system and method to a computer network, the model is determined at least partially according to available data about the behavior of the computer network. Such data can be retrieved, for example from historical system data logs. . . “).
The motivation to combine Kariv with Chi is described for the rejection of claim 1 and is incorporative herein.  Additionally Kariv incorporates historical data to be used for the models. 
In regard to claim 8, the combination of Chi and Kariv teaches wherein the unified smart connector is configured to predict the status of the operation upon receipt of the data from the one or more cloud data sources (see Chi ¶ [0016] “ . . . the system evaluates each of the reference workloads in the cloud. The framework seamlessly considers multiple cloud providers, regarding each cloud offering as a distinct hardware platform. By quantifying how these remote response surfaces varied, the system determines common behavioral patterns for analytical workloads in the cloud. The system learns from the reference workloads' performance in the cloud rather than interpolating within the local testbed. This learning approach makes the framework robust to hardware platforms that exceed the local capacity. . . “).
In regard to claim 9, the combination of Chi and Kariv teaches further comprising in response to the status of the operation being below the predetermined threshold, providing a user with an alert regarding the status of the operation (see Kariv ¶ [0045] “ . . .  System 100 may also optionally feature a HTTP server 112 for providing HTTP communications for a user interface, such as a web-based user interface for example (not shown), preferably for providing interactions and/or information to/from predictor 108 and/or monitor 106. Such information can be, for example and without limitation, graphs, alerts, collected data, configuration information and the like. . . “).
The motivation to combine Kariv with Chi is described for the rejection of claim 1 and is incorporative herein.  Additionally Kariv provides a user interface that issues alerts regarding the operational status of the workloads.
In regard to claim 10, the combination of Chi and Kariv teaches further comprising providing a report to a user identifying areas of the operation requiring user attention (see Kariv ¶ [0070] “ . . . FIG. 5 is an exemplary scenario of real time behavior of an exemplary system. The system preferably and periodically collects data from computers in the network, stores the data in the data base, and operates predictor models based on filtered data. The result of the predictor models is preferably combined and analyzed by the meta expert, test results are compared to threshold and, if a threshold is exceeded, one or more alarms are preferably generated to warn about the predicted problem. The information regarding the status of computers in the network and the status of network at the time the prediction took place is available to the user, preferably over HTTP. . . “).
The motivation to combine Kariv with Chi is described for the rejection of claim 1 and is incorporative herein.  Additionally Kariv provides reports available over a HTTP website when the threshold for operational performance is exceeded.
In regard to claim 13, Chi teaches a device comprising (see Fig. 1  ¶ [0008] “ . . . FIG. 1 shows an exemplary system for modeling and predicting workload throughput . . .”):
one or more processors (see ¶ [0040] “ . . . a block diagram of a computer to support the system is discussed next. The computer preferably includes a processor . . . “); and 
a memory coupled to the one or more processors (see ¶ [0040] “ . . .. random access memory (RAM), a program memory (preferably a writable read-only memory (ROM) such as a flash ROM) and an input/output (I/O) controller coupled by a CPU bus. The computer may optionally include a hard drive controller which is coupled to a hard disk and CPU bus. Hard disk may be used for storing application programs, such as the present invention, and data .. . .”), the memory comprising code for causing the one or more processors to implement a method comprising (see abstract “ . . . A method is disclosed to perform performance prediction for cloud-based databases by building on a computer a cloud database performance model using one or more training workloads; and using the learned model on the computer to predict database performance in the cloud for a new workload . . . “):
receiving, by a unified smart connector, data from one or more cloud data sources (see ¶ [0013] as described for the rejection of claim 1 and is incorporated herein):
sending the received data to a table for storage (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein):
applying a machine learning model to the data stored in the table to create modeled data (see Fig. 2, ¶ [0019] as described for the rejection of claim 1 and is incorporated herein):
predicting a status of an operation based on the modeled data (see ¶ [0020] as described for the rejection of claim 1 and is incorporated herein);
Chi fails to explicitly teach determining whether the status of the operation satisfies a predetermined threshold: and
in response to the status being below the predetermined threshold, automatically determining, by the unified smart connector, that additional data is needed from the one or more cloud data sources.  However Kariv teaches determining whether the status of the operation satisfies a predetermined threshold (see ¶ [0034] as described for the rejection of claim 1 and is incorporated herein) , automatically determining, by the unified smart connector (see  ¶ [0040] as described for the rejection of claim 1 and is incorporated herein) , that additional data is needed from the one or more cloud data sources (see ¶ [0035] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Kariv with Chi is described for the rejection of claim 1 and is incorporative herein.
In regard to claim 14, the combination of Chi and Kariv teaches further comprising code for causing the one or more processors to: automatically identifying the additional data that is needed from the one or more cloud data sources (see  Chi ¶ [0026] as described for the rejection of claim 2 and is incorporated herein):
automatically requesting the additional data from the one or more cloud data sources see Chi ¶ [0028] as described for the rejection of claim 2 and is incorporated herein); and
sending the requested additional data to the table for storage (see Chi ¶ [0038] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 18, the combination of Chi and Kariv teaches wherein the unified smart connector is configured to predict the status of the operation upon receipt of the data from the cloud data source (see Chi ¶ [0016] as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 19, Chi teaches a non-transitory computer readable storage medium storing a plurality of instructions executable by one or more processors to cause the one or more processors (see¶ [0041] “ . . . Each computer program is tangibly stored in a machine-readable storage media or device (e.g., program memory or magnetic disk) readable by a general or special purpose programmable computer, for configuring and controlling operation of a computer when the storage media or device is read by the computer to perform the procedures described herein. The inventive system may also be considered to be embodied in a computer-readable storage medium, configured with a computer program, where the storage medium so configured causes a computer to operate in a specific and predefined manner to perform the functions described herein. . .”)  to perform operations comprising (see abstract “ . . . A method is disclosed to perform performance prediction for cloud-based databases by building on a computer a cloud database performance model using one or more training workloads; and using the learned model on the computer to predict database performance in the cloud for a new workload . . . “):
receiving, by a unified smart connector, data from one or more cloud data sources (see ¶ [0013] as described for the rejection of claim 1 and is incorporated herein):
sending the received data to a table for storage (see ¶ [0019] as described for the rejection of claim 1 and is incorporated herein): 
applying a machine learning model to the data stored in the table to create modeled data (see Fig. 2, ¶ [0019] as described for the rejection of claim 1 and is incorporated herein):
predicting a status of an operation based on the modeled data (see ¶ [0020] as described for the rejection of claim 1 and is incorporated herein);
Chi fails to explicitly teach determining whether the status of the operation satisfies a predetermined threshold: and 
in response to the status being below the predetermined threshold, automatically determining, by the unified smart connector, that additional data is needed from the one or more cloud data sources.  However Kariv teaches determining whether the status of the operation satisfies a predetermined threshold (see ¶ [0034] as described for the rejection of claim 1 and is incorporated herein) , automatically determining, by the unified smart connector (see  ¶ [0040] as described for the rejection of claim 1 and is incorporated herein) , that additional data is needed from the one or more cloud data sources (see ¶ [0035] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Kariv with Chi is described for the rejection of claim 1 and is incorporative herein.
In regard to claim 20, the combination of Chi and Kariv teaches further comprising instructions to cause the one or more processors to perform operations comprising: 
automatically identifying the additional data that is needed from the one or more cloud data sources (see  Chi ¶ [0026] as described for the rejection of claim 2 and is incorporated herein):
automatically requesting the additional data from the one or more cloud data sources see Chi ¶ [0028] as described for the rejection of claim 2 and is incorporated herein); and
sending the requested additional data to the table for storage (see Chi ¶ [0038] as described for the rejection of claim 2 and is incorporated herein).
Claims 3 – 5, 7, 11, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (U.S. 2014/0122387 A1; herein referred to as Chi in view of Kariv et al. (U.S. 2012/0023041 A1; herein referred to as Kariv) as applied to claims 1 – 2, 6, 8 – 10, 13 – 14,and 18 - 20 in further view of Martin et al. (U.S. 2020/0074323 A1; herein referred to as Martin). 
In regard to claim 3, the combination of Chi and Kariv fails to explicitly teach wherein the unified smart connector connects the one or more cloud data sources to one or more cloud data targets, and wherein the table is stored in the one or more cloud data targets.  However Martin teaches wherein the unified smart connector connects the one or more cloud data sources to one or more cloud data targets (see ¶ [0004] “ . . . The forecasting techniques of the present invention are also applicable to cloud computing environments.  Based on the forecasts, the cloud server pool can be scaled dynamically, so that the system's scale satisfies the changing requests and avoids wasting resources when the system is under low load  . . .” see ¶ [0016] “ . . . the present invention can be used to predict future computer resource needs for an enterprise. One exemplary enterprise computer system 10 is illustrated in FIG. 1. The enterprise computer system 10 illustrated in FIG. 1 includes several local area networks (LANs) 12 interconnected with a wide area network (WAN) 14. Each LAN 12 can include a number of client computers 16 and a number of network servers 18. The network servers 18 may, for example, host computer resources, such as computer programs, data, storage devices, and printers, for the client computers 16 in its LAN 12 or from other LANs 12, depending on the implementation . . .”), and wherein the table is stored in the one or more cloud data targets (see ¶ [0017] “ . . . A resource prediction computer system 20 performs the resource predictions for the enterprise based on, according to various embodiments, multivariate time-series (MTS) data for the network servers 18, where the MTS data are stored in a database computer system 22. The resource prediction computer system 20 and MTS database system 22 are shown in FIG. 1 as being connected to the WAN 14 for illustration purposes, although one or both of them could be included with one of the illustrated LANs 12. They could also be connected to different LANs 12 and WANs 14 in the enterprise's network . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system to forecast network resource and/or infrastructure needs for an enterprise computer system that employs network servers to host resources that are requested by network users, and based on the forecasts, the network resources can be scaled or provisioned accordingly and the state of the network servers can be dynamically adjusted to meet the request needs of the users while reducing excess capacity, as taught by Martin, into a method and system to perform performance prediction for cloud-based databases by building on a computer a cloud database performance model using one or more training workloads, and using the learned model on the computer to predict database performance in the cloud for a new workload using predictive monitoring and a review of performance, as taught by Chi and Kariv.  Such incorporation provides an integrated system for monitoring, forecasting and maintaining the resources of the clouds.
In regard to claim 4,, the combination of Chi, Kariv, and Martin teaches wherein the unified smart connector is a data-as-a-service (DaaS} connector configured to provide Daas (see Martin ¶ [0071] “ . . . Another potential beneficial use of the forecasted usage patterns is for an enterprise migrating to virtual desktops hosted by cloud computing vendors that offer desktop-as-a-service (DaaS). The enterprise can run projections to determine its forecasted DaaS resource sizing, such as number of CPUs, amount of RAM, and/or amount of storage. That way, the enterprise can avoid reserving too much cloud computing resources for its needs (and thereby overpaying for its needs) and reserving too little loud computing resources (and thereby not having the needed resources for its us . . .”).
The motivation to combine Martin with the combination of Chi and Kariv is described for the rejection of claim 3 and is incorporated herein.  Additionally Martin supports DaaS implementations.
In regard to claim 5, the combination of Chi, Kariv, and Martin teaches wherein the  machine learning model comprises one of an autoregressive integrated moving average (ARIMA) model, a support vector machine (SVM) model, and an artificial neural network (ANN) model(see Martin ¶ [0003] “ . . . Several different approaches of time series forecasting have been proposed previously to forecast an enterprise's computer infrastructure needs. This prior research ranges from using classical models like linear regression, exponential smoothing, and autoregressive integrated moving average (ARIMA), to more sophisticated, nonlinear methods of computational intelligence, such as support vector machine (SVM), artificial neural networks (ANN) and fuzzy logic . . .”).
The motivation to combine Martin with the combination of Chi and Kariv is described for the rejection of claim 3 and is incorporated herein.  Additionally Martin supports various machine learning model techniques.
In regard to claim 7, the combination of Chi, Kariv, and Martin teaches wherein the one or more cloud data sources are cloud data providers (see Chi ¶ [0013] “ . . . FIG. 1 shows an exemplary system for modeling and predicting workload throughput. The system receives sample reference workloads locally and in the cloud from various cloud providers (1). Next, the system sample new workloads locally (2). A model is built on a computer (3) that generates performance predictions for a particular cloud workload. The system incrementally improves the prediction by incorporating feedback from the cloud and local database machines (4) . . .”).
In regard to claim 11, the combination of Chi, Kariv, and Martin teaches wherein the unified smart connector is central connector configured to perform authentication, extraction, transformation and publishing of data from the one or more cloud data sources (see Martin  ¶ ¶ [0088-0089] “ . . .  the present invention is directed to computer system and associated computer-implemented methods for predicting a future workload of the network servers over a future time period. A programmed computer system (e.g., the resource prediction computer system 20) predicts a number of requests p for the future time period based on a sorting of k nearest sub-sequences of time periods where the number of requests to the network servers by the users of the enterprise computer system per unit time T is most similar to a current sub-sequence of recent time periods. Then the programmed computer system classifies historical requests (based on data stored in the database 22) into two or more request type classes based on attributes of the requests. Then the programmed computer system predicts a proportion of requests in the future time period for each of the two or more request type classes based on a proportion of historical requests in each of the two or more request type classes. Then the programmed computer system determines a periodicity for the one or more request attributes for the request type classes. Then the programmed computer system samples p historical requests such that the p samples have the predicted proportion of each of the two or more request type classes and such that the p samples are from a same request cycle point as the future time period based on the periodicity of the request type classes. Finally, the programmed computer system synthesizes the p sampled historical request to obtain a workload trace for the network servers for the future time period.  According to various implementations, the one or more broker system can adjust the status of the network servers at the future time period based on the predicted future workload. Also, the programmed computer system can classify the historical requests into the two or more request type classes based on attributes of the requests comprises; perform a correlation analysis of the attributes of the historical requests; and classify the historical requests into the two or more classes based on the correlation analysis. The programmed computer system can compute Pearson correlation coefficients between pairs of attributes of the requests in performing the correlation analysis and use a clustering algorithm to divide the requests into the two or more requests based on the request attributes of the requests. Also, a Fast Fourier Transform can be used in the periodicity analysis to calculate a cycle length of the one or more request attributes of the two or more classes . . .”).
The motivation to combine Martin with the combination of Chi and Kariv is described for the rejection of claim 3 and is incorporated herein.  Additionally Martin provides a methodology to provide forecasting models over periods of time and different loads.
In regard to claim 15, the combination of Chi and Kariv  fails to explicitly teach wherein the unified smart connector connects the one or more cloud data sources to one or more cloud data targets, and wherein the table is stored in the one or more cloud data targets.  However Martin teaches wherein the unified smart connector connects the one or more cloud data sources to one or more cloud data targets (see ¶ [0004], ¶ [0016] as described for the rejection of claim 3 and is incorporated herein) , and wherein the table is stored in the one or more cloud data targets (see ¶ [0017] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Martin with the combination of Chi and Kariv is described for the rejection of claim 3 and is incorporated herein.  
In regard to claim 16, the combination of Chi, Kariv, and Martin teaches wherein the unified smart connector is a data-as-a-service (DaaS) connector configured to provide DaaS (see Martin ¶ [0071] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Martin with the combination of Chi and Kariv is described for the rejection of claim 4 and is incorporated herein.
In regard to claim 17, the combination of Chi, Kariv, and Martin teaches wherein the machine learning model comprises one of an autoregressive integrated moving average (ARIMA) model, a support vector machine (SVM) model, and an artificial neural network (ANN) model see Martin ¶ [0003] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Martin with the combination of Chi and Kariv is described for the rejection of claim 5 and is incorporated herein.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (U.S. 2014/0122387 A1; herein referred to as Chi in view of Kariv et al. (U.S. 2012/0023041 A1; herein referred to as Kariv) as applied to claims 1 – 2, 6, 8 – 10, 13 – 14,and 18 - 20 in further view of Zhang et al. (U.S. 2014/0173683 A1; herein referred to as Zhang).
In regard to claim 12, the combination of Chi and Kariv fails to explicitly teach wherein the unified smart connector is a metadata driven connector configured to process data from the one or more cloud data providers in a metadata framework.  However Zhang teaches wherein the unified smart connector is a metadata driven connector configured to process data from the one or more cloud data providers in a metadata framework (see ¶ [0028) “ . . . a meta-data driven real-time analytic framework is provided. The framework utilizes a deployment container for an end-to-end real-time analytics solution, and a real-time analytics service host. A developer may make use of a design tool used to model the end-to-end analytics solution. The analytics model includes various components configured by the developer such as ingress event acquisition endpoints, an ingress event payload definition, a result payload definition, reference data, a control-flow, and configurations. The analytics model may be encapsulated into a deployment container that is a single deployment file (e.g., an ".adpac" file), which can be provided to a network location (e.g., to the "cloud"). . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system for developing application definition packages, and deploying the application definition packages at cloud services to produce real-time data analytics applications, as taught by Zhang, into a method and system to perform performance prediction for cloud-based databases by building on a computer a cloud database performance model using one or more training workloads, and using the learned model on the computer to predict database performance in the cloud for a new workload using predictive monitoring and a review of performance, as taught by Chi and Kariv.  Such incorporation enables metadata to be used for analyzing the data in the cloud.
Conclusion
There are prior art of record which are not relied upon but are considered pertinent to applicant’s disclosure.  These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444